                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



SALEEM EL-AMIN,

                             Petitioner,

          v.                                     CASE NO. 18-3264-JWL

N.C. ENGLISH,

                             Respondent.


                          MEMORANDUM AND ORDER

     This matter is a petition for writ of habeas corpus filed by a

District of Columbia prisoner incarcerated at the U.S. Penitentiary,

Leavenworth, Kansas. Petitioner commenced this action in the U.S.

District Court for the District of Columbia, and the matter was

transferred to this court.

                              Background

     Petitioner was convicted in the Superior Court of the District

of Columbia of one count of armed robbery. In November 2014, he was

sentenced to a term of 120 months. See El-Amin v. United States, 2016
WL 2866852 (Ct. Fed. Cl. May 11, 2016); El-Amin v. Downs, 272 F.Supp.

3d 147 (D.D.C. Aug. 9, 2017). The District of Columbia Court of Appeals

affirmed his conviction. El-Amin v. United States, 164 A.3d 118 (D.C.

Ct. App. May 11, 2017).

                              Discussion

     In this action, petitioner alleges his appointed attorney,

Joseph Virgilio, provided ineffective assistance of counsel in the
District of Columbia Court of Appeals.

     A prisoner convicted under the District of Columbia Code may seek

to invalidate his conviction or sentence under D.C. Code § 23-110.
That remedy generally is exclusive, and a D.C. offender may seek relief

under the federal habeas corpus statute only if “it also appears that

the remedy by motion is inadequate or ineffective to test the legality

of his detention.” El-Amin v. United States, 2018 WL 2728034 *2 (S.D.

W.Va. June 5, 2018) (citing D.C. Code §23-110(g))(discussing

post-conviction remedies available to a District of Columbia

prisoner).

     To present a claim of ineffective assistance of appellate

counsel, however, a D.C. offender must proceed under a motion to recall

the Court of Appeals’ mandate. See Reyes v. Rios, 432 F.Supp. 2d 1,

3 (D.D.C. 2006)(“[i]n the District of Columbia, challenges to the

effectiveness of appellate counsel are properly raised through a

motion to recall the Court of Appeals’ mandate.”) Petitioner states

that he sought relief through such a motion (Doc. #1, pp. 1-2).1

     In Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009), the

District of Columbia Circuit Court stated that a D.C. offender

alleging the ineffective assistance of appellate counsel may proceed

in federal habeas corpus under “the standard set forth in 28 U.S.C.
§ 2254” because that claim is not cognizable under D.C. Code §23-110.

Williams, 586 F.3d at 1002. “[B]ecause the Superior Court lacks

authority to entertain a 23-110 motion challenging the effectiveness

of appellate counsel, that section is, by definition, inadequate to

test the legality of [a D.C. offender’s] detention.” Id. at 998.

     Accordingly, because petitioner alleges he has exhausted the

1 Petitioner also unsuccessfully sought relief on this claim in
independent civil actions. See El-Amin v. Virgilio, 251 F.Supp.3d 208
(D.D.C. 2017)(dismissing petitioner’s malpractice and fraud claims
against his appellate attorney as barred by res judicata; noting the
D.C. Superior Court had rejected the same claims in separate action
alleging negligent misrepresentation and fraud by appellate counsel).
proper remedy for his claim that he was denied the effective assistance

of appellate counsel, he may proceed in habeas corpus. As a person

convicted in the Superior Court of the District of Columbia, he is

considered a state prisoner for purposes of habeas corpus under 28

U.S.C. § 2254. See Smith v. United States, 2000 WL 1279276 *1 (D.C.

Cir. Aug. 23, 2000)(per curiam)(stating that a “conviction in the

Superior Court of the District of Columbia is considered a state court

conviction under federal habeas law,” and a prisoner challenging that

conviction proceeds under § 2254).

     The Court will direct the petitioner to complete a form petition

to allow the screening of this matter.

     IT IS, THEREFORE, BY THE COURT ORDERED the petitioner is granted

to and including November 26, 2018, to submit a completed form petition

for habeas corpus to the clerk of the court. The clerk of the court

shall transmit the appropriate form and instructions to petitioner

with this order.

     IT IS SO ORDERED.

     DATED:   This 26th day of October, 2018, at Kansas City, Kansas.


                                S/ John W. Lungstrum
                                JOHN W. LUNGSTRUM
                                U.S. Senior District Judge
